

115 S518 RS: Small and Rural Community Clean Water Technical Assistance Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 89115th CONGRESS1st SessionS. 518[Report No. 115–71]IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Wicker (for himself, Ms. Heitkamp, Mr. Boozman, Mr. Barrasso, Mr. Crapo, Mr. Franken, Ms. Hirono, Ms. Klobuchar, Mr. Manchin, Mr. Risch, Mr. Schatz, Mr. Tester, Mr. Enzi, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksMay 17, 2017Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Federal Water Pollution Control Act to provide for technical assistance for small
			 treatment works.
	
 1.Short titleThis Act may be cited as the Small and Rural Community Clean Water Technical Assistance Act. 2.Technical assistance for small treatment works (a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
				
					222.Technical assistance for small treatment works
 (a)DefinitionsIn this section: (1)Qualified nonprofit small treatment works technical assistance providerThe term qualified nonprofit small treatment works technical assistance provider means a nonprofit organization that, as determined by the Administrator—
 (A)is qualified and experienced in providing training and technical assistance to small treatment works; and
 (B)the small treatment works in the State finds to be the most beneficial and effective. (2)Small treatment worksThe term small treatment works means a publicly owned treatment works serving not more than 10,000 individuals.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit small treatment works technical assistance providers to provide to owners and operators of small treatment works onsite technical assistance, circuit rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training, to assist the small treatment works in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for grants for small treatment works technical assistance, $15,000,000 for each of fiscal years 2018 through 2022..
			(b)Water pollution control revolving loan funds
 (1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d)—
 (i)in the matter preceding paragraph (1), by inserting and as provided in subsection (e) after State law; (ii)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; and
 (iii)by inserting after subsection (d) the following:  (e)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to the State under this section for qualified nonprofit small treatment works technical assistance providers (as the term is defined in section 222) to provide technical assistance to small treatment works (as the term is defined in section 222) in the State..
 (2)Conforming amendmentSection 221(d) of the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended by striking section 603(h) and inserting section 603(i).
 1.Short titleThis Act may be cited as the Small and Rural Community Clean Water Technical Assistance Act. 2.Technical assistance for small treatment works (a)In generalTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:
				
					222.Technical assistance for small treatment works
 (a)DefinitionsIn this section: (1)Qualified nonprofit small treatment works technical assistance providerThe term qualified nonprofit small treatment works technical assistance provider means a nonprofit organization that, as determined by the Administrator—
 (A)is qualified and experienced in providing training and technical assistance to small treatment works; and
 (B)the small treatment works in the State finds to be the most beneficial and effective. (2)Small treatment worksThe term small treatment works means a publicly owned treatment works serving not more than 10,000 individuals.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit small treatment works technical assistance providers to provide to owners and operators of small treatment works onsite technical assistance, circuit rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training, to assist the small treatment works in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section for grants for small treatment works technical assistance, $15,000,000 for each of fiscal years 2018 through 2022.
						223.Technical assistance for medium treatment works
 (a)DefinitionsIn this section: (1)Medium treatment worksThe term medium treatment works means a publicly owned treatment works serving not fewer than 10,001, and not more than 75,000, individuals.
 (2)Qualified nonprofit medium treatment works technical assistance providerThe term qualified nonprofit medium treatment works technical assistance provider means a qualified nonprofit technical assistance provider of water and wastewater services to medium-sized communities that provides technical assistance (including circuit rider technical assistance programs, multi-State, regional assistance programs, and training and preliminary engineering evaluations) to owners and operators of medium treatment works, which may include a State agency.
 (b)Technical assistanceThe Administrator may use amounts made available to carry out this section to provide grants or cooperative agreements to qualified nonprofit medium treatment works technical assistance providers to provide to owners and operators of medium treatment works onsite technical assistance, circuit-rider technical assistance programs, multi-State, regional technical assistance programs, and onsite and regional training to assist medium treatment works that are facing difficulty in achieving compliance with this Act or obtaining financing under this Act for eligible projects.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022..
			(b)Water pollution control revolving loan funds
 (1)In generalSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (A)in subsection (d)—
 (i)in the matter preceding paragraph (1), by inserting and as provided in subsection (e) after State law; (ii)by redesignating subsections (e) through (i) as subsections (f) through (j), respectively; and
 (iii)by inserting after subsection (d) the following:  (e)Additional use of fundsA State may use an additional 2 percent of the funds annually allotted to the State under this section for qualified nonprofit small treatment works technical assistance providers (as the term is defined in section 222) and qualified nonprofit medium treatment works technical assistance providers (as the term in defined in section 223) to provide technical assistance to small treatment works (as the term is defined in section 222) and medium treatment works (as the term is defined in section 223) in the State..
 (2)Conforming amendmentSection 221(d) of the Federal Water Pollution Control Act (33 U.S.C. 1301(d)) is amended by striking section 603(h) and inserting section 603(i).May 17, 2017Reported with an amendment